DETAILED ACTION
Notice of Pre-AlA or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-20 are pending. Claims 1, 14, 16, and 20 are in independent forms. 
Priority
3. 	Foreign priority has been claimed to IN  application # 202011010192 filed on 03/09/2020. 

Information Disclosure Statement
4. 	The information disclosure statements (IDS's) submitted on 12/21/2020 and 09/09/2021 are in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Drawings
5. 	The drawings filed on 12/21/2020 are accepted by the examiner.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4, 12-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki et al. US Patent Application Publication No. 2018/0139792 (hereinafter Shinozaki) in view of Vu et al. US Patent No. 7,636,338 (hereinafter Vu).
Regarding claim 1, Shinozaki discloses a method for generating network identifier information and authentication information for wireless communication with a controller, the method comprising: 
“accessing, by the controller, identity information associated with the controller” (see Shinozaki par. 0144, The generation unit 152b generates a network identifier based on the terminal-specifying information and the own apparatus-specifying information used for specifying the own apparatus. Here, the own apparatus-specifying information, for example, is a MAC address of the own apparatus (the imaging terminal 10b));
“obfuscating, by the controller, the identity information to produce obfuscated identity information associated with the controller” (see Shinozaki par. 0145-0146, the generation unit 152b, for example, generates a network identifier and a password from the terminal-specifying information and the own apparatus-specifying information by using the hash function. a variable MAC-CAM represents a MAC address of the imaging terminal 10b); 
“generating, by the controller, the network identifier information and the authentication information associated with the controller using the obfuscated identity information” (see Shinozaki par. 0145, the generation unit 152b, for example, generates a network identifier and a password from the terminal-specifying information and the own apparatus-specifying information by using the hash function. In other words, the generation unit 152b, for example, generates a network identifier (SSID) by using the following Equation (4) and generates a password (PASS) by using SSID=hash1(MAC−TERM|MAC−CAM) (4) PASS=hash2(MAC−TERM|MAC−CAM) (5)); and 
“(Shinozaki in pars. 0147, 0085, discloses ] Next, the second communication module 14 establishes a network (for example, “network 1”) by setting the SSID and the PASS generated by the generation unit 152 (Step S106). In other words, the second communication module 14 starts the “network 1” to be in a connectable state by using the SSID and the PASS); but does not explicitly discloses configuring the controller for wireless communication.
However, in analogues art, Vu discloses configuring the controller for wireless communication (see Vu col. 3, line 55-col. 4, line 9, A client transceiver can include the transceiver 20, baseband processor 22 and a MAC 25. RF transceiver 20 receives and transmits data from/to the AP 12. Baseband processor 22 processes the RF signals from/to baseband in conformance with the radio frequency transmission protocol in use by the AP 12. Client 14 can transmit configuration request packets to or otherwise signal a proximately located AP 12 (in one implementation, using low power), send messages to and receive messages from the AP 12. Client configuration engine 27 interacts with the AP configuration engine 26 (FIG. 2B) to initialize or update configuration information and can be configured to generate a service set identifier (SSID), secure key and personal identification numbers (PIN), and verify/challenge AP communications as required).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Vu into the system of Shinozaki in order to include a configuration engine generates configuration request packets for transmission to, and processes responses or configuration packets received from AP. (see Vu col. 4, lines 39-41).

Regarding claim 2, Shinozaki in view of Vu discloses the method of claim 1, 
Shinozaki further discloses wherein obfuscating the identity information comprises obfuscating the identity information associated with the controller using a cryptographic hash function to produce the obfuscated identity information (see Shinozaki par. 0061, The generation unit 152, for example, by using a hash function, generates a network identifier and a password from the terminal-specifying information as hash values).  

Regarding claim 3, Shinozaki in view of Vu discloses the method of claim 1, 
Shinozaki further discloses wherein the identity information associated with the controller comprises a media access control (MAC) address associated with the controller (see Shinozaki par. 0081, the generation unit 152 generates an SSID (network identifier) based on the MAC address received by the first communication module 13 (Step S103). The generation unit 152, for example, generates an SSID (for example, “nEwvIgWUJ0xa”) based on the MAC address). 

Regarding claim 4, Shinozaki in view of Vu discloses the method of claim 3, 
Shinozaki further discloses wherein the MAC address associated with the controller comprises one of a MAC address of the controller, a MAC address of a wireless transceiver of the controller, and a MAC address of a removable wireless adapter associated with the controller (see Shinozaki par. 0098, the terminal-specifying information is identification information used for specifying the external terminal 20 and, for example, is a MAC address of the external terminal 20).  

Regarding claim 12, Shinozaki in view of Vu discloses the method of claim 1, 
Shinozaki further discloses receiving, by the controller from a remote computing device, a request for initiating a wireless communication session between the controller and the remote computing device (see Shinozaki par. 0060, In a case where the first communication module 13 receives the connection request and the terminal-specifying information described above from the external terminal 20 (remote computing device) by using the first communication protocol, the generation unit 152 generates a network identifier used for identifying a network based on the terminal-specifying information); initiating, by the controller, the wireless communication session between the controller and the remote computing device in response to determining that network 29identifier information and authentication information included in the request matches the generated network identifier information and the generated authentication information of the controller (see Shinozaki par. 0069, the external terminal 20 receives a network identifier and a password from the imaging terminal 10 by using the first communication protocol. Then, the external terminal 20 is connected to the network started by the wireless communication terminal based on the network identifier and the password received from the imaging terminal 10).  

Regarding claim 13, Shinozaki in view of Vu discloses the method of claim 1, 
Shinozaki further discloses wherein the network identifier information comprises a service set identifier (SSID) (see Shinozaki par. 0060, The network identifier, for example, is a service set identifier (SSID) in a wireless LAN); and wherein the authentication information comprises a password (see Shinozaki par. 0060, The generation unit 152 generates a password (for example, an encryption key) used for a connection to a network corresponding to the generated network identifier). 

Regarding claim 14, Shinozaki discloses a method for generating network identifier information and authentication information for wireless communication with a controller, the method comprising: 
“receiving, by a computing device via wireless communication, identity information associated with the controller” (see Shinozaki par. 0069, 0144, the external terminal 20 receives a network identifier and a password from the imaging terminal 10 by using the first communication protocol. Then, the external terminal 20 is connected to the network started by the wireless communication terminal based on the network identifier and the password received from the imaging terminal 10. The generation unit 152b generates a network identifier based on the terminal-specifying information and the own apparatus-specifying information used for specifying the own apparatus. Here, the own apparatus-specifying information, for example, is a MAC address of the own apparatus (the imaging terminal 10b));
“obfuscating, by the computing device, the identity information to produce obfuscated identity information associated with the controller” (see Shinozaki par. 0145-0146, the generation unit 152b, for example, generates a network identifier and a password from the terminal-specifying information and the own apparatus-specifying information by using the hash function. a variable MAC-CAM represents a MAC address of the imaging terminal 10b); 
“generating, by the computing device, the network identifier information and the authentication information associated with the controller using the obfuscated identity information” (see Shinozaki par. 0145, the generation unit 152b, for example, generates a network identifier and a password from the terminal-specifying information and the own apparatus-specifying information by using the hash function. In other words, the generation unit 152b, for example, generates a network identifier (SSID) by using the following Equation (4) and generates a password (PASS) by using SSID=hash1(MAC−TERM|MAC−CAM) (4) PASS=hash2(MAC−TERM|MAC−CAM) (5));  
“(Shinozaki in pars. 0147, 0085, discloses ] Next, the second communication module 14 establishes a network (for example, “network 1”) by setting the SSID and the PASS generated by the generation unit 152 (Step S106). In other words, the second communication module 14 starts the “network 1” to be in a connectable state by using the SSID and the PASS); but does not explicitly discloses transmitting, by the computing device via the wireless communication, a request for initiating a wireless communication session between the computing device and the controller.
However, in analogues art Vu discloses transmitting, by the computing device via the wireless communication, a request for initiating a wireless communication session between the computing device and the controller (see Vu col. 2, line 57- col. 3, line 13, the AP 12 can be a transceiver including both a transmitter and a receiver for wireless communication. MAC 24 includes one or more processing engines for processing received/and to be transmitted signals and interfacing with the network components. MAC 24 includes an AP configuration engine 26 for initializing and updating configuration information with clients 14. AP configuration engine 26 generates a service set identifier (SSID), secure key and personal identification numbers (PIN) as required. AP configuration engine 26 can be of the form of hardware (circuits), software, firmware or combinations thereof. MAC 24 can include one or more interfaces (not shown) for communication with other network components, including wired Ethernet, blue tooth, universal serial bus (USB) and a short distance point to point wireless link (e.g., infrared or blue tooth). The AP 12 transmits configuration packets to proximately located clients 14 (in one implementation, using low power), sends messages to and receives messages from the proximately located clients 14).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Vu into the system of Shinozaki in order to include a configuration engine generates configuration request packets for transmission to, and processes responses or configuration packets received from AP (see Vu col. 4, lines 39-41).

Regarding claim 16, a controller device (Fig. 2, External Terminal 20, Imaging Terminal 10) comprising: 
“a wireless communication interface” (Fig. 2, wireless communication T1 and T2);
“one or more processors” (Fig. 2, Control unit 15) and computer-readable memory (Fig. 2, Storage Unit 12) encoded with instructions that, when executed by the one or more processors, cause the controller device to: 
“access identity information associated with the controller device” (see Shinozaki par. 0144, The generation unit 152b generates a network identifier based on the terminal-specifying information and the own apparatus-specifying information used for specifying the own apparatus. Here, the own apparatus-specifying information, for example, is a MAC address of the own apparatus (the imaging terminal 10b));
“obfuscate the identity information to produce obfuscated identity information associated with the controller device” (see Shinozaki par. 0145-0146, the generation unit 152b, for example, generates a network identifier and a password from the terminal-specifying information and the own apparatus-specifying information by using the hash function. a variable MAC-CAM represents a MAC address of the imaging terminal 10b); 
“generate network identifier information and authentication information associated with the controller device using the obfuscated identity information” (see Shinozaki par. 0145, the generation unit 152b, for example, generates a network identifier and a password from the terminal-specifying information and the own apparatus-specifying information by using the hash function. In other words, the generation unit 152b, for example, generates a network identifier (SSID) by using the following Equation (4) and generates a password (PASS) by using SSID=hash1(MAC−TERM|MAC−CAM) (4) PASS=hash2(MAC−TERM|MAC−CAM) (5));  and 
“
“configure the wireless communication interface for a wireless communication session using the generated network identifier information and the generated authentication information” (Shinozaki in pars. 0147, 0085, discloses ] Next, the second communication module 14 establishes a network (for example, “network 1”) by setting the SSID and the PASS generated by the generation unit 152 (Step S106). In other words, the second communication module 14 starts the “network 1” to be in a connectable state by using the SSID and the PASS); but does not explicitly discloses 
However, in analogues art, Vu discloses configure the wireless communication interface for a wireless communication session (see Vu col. 3, line 55-col. 4, line 9, A client transceiver can include the transceiver 20, baseband processor 22 and a MAC 25. RF transceiver 20 receives and transmits data from/to the AP 12. Baseband processor 22 processes the RF signals from/to baseband in conformance with the radio frequency transmission protocol in use by the AP 12. Client 14 can transmit configuration request packets to or otherwise signal a proximately located AP 12 (in one implementation, using low power), send messages to and receive messages from the AP 12. Client configuration engine 27 interacts with the AP configuration engine 26 (FIG. 2B) to initialize or update configuration information and can be configured to generate a service set identifier (SSID), secure key and personal identification numbers (PIN), and verify/challenge AP communications as required).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Vu into the system of Shinozaki in order to include a configuration engine generates configuration request packets for transmission to, and processes responses or configuration packets received from AP. (see Vu col. 4, lines 39-41).
  
Regarding claim 17, Shinozaki in view of Vu discloses the controller device of claim 16, 
Vu further discloses wherein the wireless communication interface is configured to interface with one or more of a wireless transceiver of the controller device and a removable wireless adapter connected to the controller device (see Vu line 57- col. 3, line 13, an AP 12 embodied as a transceiver includes, for example, a radio frequency (RF) transceiver 20, a baseband processor 22 and a media access controller (MAC) 24. MAC 24 can include one or more interfaces (not shown) for communication with other network components, including wired Ethernet, blue tooth, universal serial bus (USB) and a short distance point to point wireless link (e.g., infrared or blue tooth)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Vu into the system of Shinozaki in order to include a configuration engine generates configuration request packets for transmission to, and processes responses or configuration packets received from AP. (see Vu col. 4, lines 39-41).

Regarding claim 18, Shinozaki in view of Vu discloses the controller device of claim 16, 
Shinozaki further discloses wherein the computer-readable memory is further encoded with instructions that, when executed by the one or more processors, cause the controller device to: obfuscate the identity information associated with the controller device using a cryptographic hash function to produce the obfuscated identity information (see Shinozaki par. 0061, The generation unit 152, for example, by using a hash function, generates a network identifier and a password from the terminal-specifying information as hash values).  

Regarding claim 20, Shinozaki discloses a system comprising: “the controller device of claim 16” (Fig. 2, External Terminal 20, Imaging Terminal 10)  and a computing device that is remote from the controller device, the computing device comprising: 
“a wireless transceiver” (see Shinozaki par. 0063, the generation unit 152 causes the first communication module 13 to transmit the network identifier and the password to the external terminal 20 by using the first communication protocol); 
“one or more processors” (see Shinozaki Fig. 2, control unit 15, par. 0058, The control unit 15, for example, is a processor including a central processing unit (CPU) and the like and performs overall control of the imaging terminal 10. The control unit 15 includes an imaging control unit 151 and the generation unit 152); and 
computer-readable memory encoded with instructions that, when executed by the one or more processors of the computing device (see Shinozaki par. 0311, The “computer-readable recording medium” includes a medium storing the program for a predetermined time such as an internal volatile memory (RAM) of a computer system serving as a server or a client in a case where the program is transmitted through a network), cause the computing device to: 
“receive, via the wireless transceiver, the identity information associated with the controller device” (see Shinozaki par. 0069, 0144, the external terminal 20 receives a network identifier and a password from the imaging terminal 10 by using the first communication protocol. Then, the external terminal 20 is connected to the network started by the wireless communication terminal based on the network identifier and the password received from the imaging terminal 10. The generation unit 152b generates a network identifier based on the terminal-specifying information and the own apparatus-specifying information used for specifying the own apparatus. Here, the own apparatus-specifying information, for example, is a MAC address of the own apparatus (the imaging terminal 10b));
“obfuscate the identity information to produce the obfuscated identity information associated with the controller device” (see Shinozaki par. 0145-0146, the generation unit 152b, for example, generates a network identifier and a password from the terminal-specifying information and the own apparatus-specifying information by using the hash function. a variable MAC-CAM represents a MAC address of the imaging terminal 10b);
“generate the network identifier information and the authentication information associated with the controller device using the obfuscated identity information” (see Shinozaki par. 0145, the generation unit 152b, for example, generates a network identifier and a password from the terminal-specifying information and the own apparatus-specifying information by using the hash function. In other words, the generation unit 152b, for example, generates a network identifier (SSID) by using the following Equation (4) and generates a password (PASS) by using SSID=hash1(MAC−TERM|MAC−CAM) (4) PASS=hash2(MAC−TERM|MAC−CAM) (5));  and 
 “(Shinozaki in pars. 0147, 0085, discloses ] Next, the second communication module 14 establishes a network (for example, “network 1”) by setting the SSID and the PASS generated by the generation unit 152 (Step S106). In other words, the second communication module 14 starts the “network 1” to be in a connectable state by using the SSID and the PASS); but does not explicitly discloses transmit, via the wireless transceiver, a request for initiating the wireless communication session.
However, in analogues art Vu discloses transmit, via the wireless transceiver, a request for initiating the wireless communication session (see Vu col. 2, line 57- col. 3, line 13, the AP 12 can be a transceiver including both a transmitter and a receiver for wireless communication. MAC 24 includes one or more processing engines for processing received/and to be transmitted signals and interfacing with the network components. MAC 24 includes an AP configuration engine 26 for initializing and updating configuration information with clients 14. AP configuration engine 26 generates a service set identifier (SSID), secure key and personal identification numbers (PIN) as required. AP configuration engine 26 can be of the form of hardware (circuits), software, firmware or combinations thereof. MAC 24 can include one or more interfaces (not shown) for communication with other network components, including wired Ethernet, blue tooth, universal serial bus (USB) and a short distance point to point wireless link (e.g., infrared or blue tooth). The AP 12 transmits configuration packets to proximately located clients 14 (in one implementation, using low power), sends messages to and receives messages from the proximately located clients 14).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Vu into the system of Shinozaki in order to include a configuration engine generates configuration request packets for transmission to, and processes responses or configuration packets received from AP (see Vu col. 4, lines 39-41).
Allowable Subject Matter
8.	Claims 5-11, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can
normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL AMBAYE/Examiner, Art Unit 2433               

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433